Case 1:21-cv-22772-KMW Document 1 Entered on FLSD Docket 07/30/2021 Page 1 of 5




                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                                                        CASE NO. ________


  PHILOMENE CADET,

         Plaintiff,

         v.

  HEBREW HOME SINAI, INC.,
  a Florida Not For Profit Corporation, Defendant.
  _______________________________________/

                                                    NOTICE OF REMOVAL

          Defendant, HEBREW HOME SINAI, INC. d/b/a SINAI PLAZA NURSING AND

  REHABILITATION CENTER (hereinafter referred to as “Sinai Plaza” or "Defendant"), by and

  through its undersigned counsel, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, hereby files this

  statement of the grounds for removing this cause of action from the Circuit Court of the Eleventh

  Judicial Circuit in and for Miami Dade County, Florida, to the United States District Court for the

  Southern District of Florida, Miami Division, together with a copy of all process, pleadings and

  orders served upon Defendant in the state court case. In support thereof, Defendant states the

  following:

  1.      State Court Action

  Plaintiff initiated an action that is still pending in the Circuit Court of the Eleventh Judicial Circuit

  for Miami-Dade County, Florida, styled Philomene Cadet v. Hebrew Homes Sinai, Inc.,and

  designated Case No. 2021-014227-CA-01. Plaintiff filed that action on June 18th, 2021. See

  Complaint at Tab A.


                                                                        1
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 1:21-cv-22772-KMW Document 1 Entered on FLSD Docket 07/30/2021 Page 2 of 5

                                                                                                CASE NO. _________________


  2.     Defendants’ Receipt of Complaint

         A copy of the Plaintiff's Complaint in this action was received by Defendant via service of

  process on July 9, 2021.

  3.     Nature of Action

         The Plaintiff’s Complaint sounds in four counts, to wit: (1) Age Discrimination in

  Violation of the Age Discrimination in Employment Act (“ADEA”); (2) Retaliation in Violation

  of the ADEA; (3) Age Discrimination in Violation of the Florida Civil Rights Act (“FCRA”); and

  (4) Retaliation in violation of the FCRA.

  4.     Removal of State Court Action

         Under 28 U.S.C. § 1441(a), "any civil action brought in a State court of which the district

  courts of the United States have original jurisdiction, may be removed by the defendant . . . to the

  district court of the United States for the district and division embracing the place where such

  action is pending. "

         Specifically, this action is removable under 28 U.S.C. §1441(a), because the district court

  would have original jurisdiction under 28 U.S.C. § 1331 (federal question).

  5.     Federal Question

  Pursuant to 28 U.S.C. § 1441(a), "any civil action brought in a State court of which the district

  courts of the United States have original jurisdiction, may be removed by the defendant . .

  . " Furthermore, under 28 U.S.C. § 1331, "[t]he district courts shall have original jurisdiction of all

  civil actions arising under the Constitution, laws, or treaties of the United States."

         Because this Court has original jurisdiction over two (2) of the Counts contained in the

  Complaint, which appears on the face of the Complaint, this action should be removed to the

  federal court pursuant to 28 U.S.C. § 1441(a). Ayes v. H & R of Belle Glade, Inc., No. 08-21038-
                                                                      2
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 1:21-cv-22772-KMW Document 1 Entered on FLSD Docket 07/30/2021 Page 3 of 5

                                                                                                CASE NO. _________________


  CIV, 2008 WL 1840714, *4, (S.D.Fla. 2008). "Any civil case filed in state court may be removed

  to federal court by the defendant if the case could have been brought originally in federal court."

  Deel v. Metromedia Restaurant Services, Inc., 2006 WL 481667, *2 (N.D.Fla. 2006). Because

  Plaintiff's Complaint clearly raises a federal question, removal is thus proper.

         Further, pursuant to 28 USC § 1367, the United States District Court for the Southern

  District of Florida has supplemental jurisdiction over Plaintiff’s state law claims under Florida

  Statutes § 760.10, as they arise out of the same operative facts, and form the same case or

  controversy as Plaintiff’s federal claims.

  6.     Venue

         The Miami Dade County Division of the United States District Court for the Southern

  District of Florida is the judicial district embracing the place where the state court case was brought

  and is pending and is, thus, the proper district court to which this case should be removed. See 28

  U.S.C. §§ 89(c), 1441(a) & 1446(a). Moreover, the Miami-Dade County Division is the proper

  division within the Southern District of Florida to which the case should be removed since Plaintiff

  was employed within Miami Dade County at all relevant times and Plaintiff herself alleges that

  “venue is proper in Dade County, Florida, because all of the actions that form the basis of this

  Complaint occurred within Dade County and damages exceed $30,000.” See, Complaint ¶ 5 at

  Tab A.; see also 28 U.S.C. §§ 1441(a), (e) & 1446(a); S.D. Fla. L.R. 3.4(D).

  7.     Timeliness of Notice of Removal

  Pursuant to 28 U.S.C. § 1446(b), this removal is timely because 30 days have not elapsed since

  "receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting

  forth the claim for relief upon which such action or proceeding is based." Specifically, the


                                                                      3
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 1:21-cv-22772-KMW Document 1 Entered on FLSD Docket 07/30/2021 Page 4 of 5

                                                                                                CASE NO. _________________


  Complaint was served on Defendant’s designated representative in Florida on June 9, 2021. Thus,

  this removal is timely.

  8.      State Court Pleadings

          Pursuant to 28 U.S.C. § 1446(a), with this notice the Defendant is simultaneously filing

  copies of all process, pleadings, and orders existing on file in the State court in this removed action,

  including the Complaint.

  9.      Notice to State Court and Plaintiff

          Simultaneously with filing this Notice of Removal, Defendant shall give written notice to

  all adverse parties and shall file a copy of this Notice of Removal with the Clerk of the Circuit

  Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.

          WHEREFORE, Defendant, respectfully requests that this Honorable Court exercise

  jurisdiction over this matter.

          Dated: July 29, 2021.

                                                      Respectfully submitted,

                                                      COLE, SCOTT & KISSANE, P.A.
                                                      Counsel for Defendant
                                                      Esperante Building
                                                      222 Lakeview Avenue, Suite 120
                                                      West Palm Beach, Florida 33401
                                                      Telephone (561) 383-9228
                                                      Facsimile (561) 683-8977
                                                      Email: stephanie.partlow@csklegal.com


                                                      s/ Stephanie Partlow
                                                      STEPHANIE PARTLOW
                                                      Florida Bar No.: 30046




                                                                      4
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 1:21-cv-22772-KMW Document 1 Entered on FLSD Docket 07/30/2021 Page 5 of 5

                                                                                               CASE NO. _________________


                                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 29th day of July, 2021, a true and correct copy of the

   foregoing has been furnished by electronic filing with the Clerk of Court using the CM/

   ECF System, which will send notice of electronic filing to: Jason Remer, Esq., Remer &

   Georges-Pierre, PLLC, 44 West Flagler Street, Suite 2200, Miami, Florida 3310 via CM/ECF.



                                                    By: s/ Stephanie Partlow
                                                          STEPHANIE PARTLOW
                                                         Florida Bar No.: 30046




                                                                     5
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
